Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Grammatical error in line 4: “with receiving cavity therein”. The suggested change is: “with the receiving cavity therein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly abuts” in claim 3 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what connection strength is being claimed.
The term “tightly connected” in claim 4 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what connection strength is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US20150204001).
Regarding claims 1-2, Song et al. teaches a washing machine assembly (see abstract), comprising: a body 1000; an outer drum 110 connected to the body 1000, the outer drum 110 forming a receiving cavity and an opening groove in communication with the receiving cavity therein; an inner drum 120 located in the receiving cavity, the inner drum 120 forming a washing tank; a door assembly 240 rotatably connected to the outer drum 120, the door assembly 240 covering the outer drum 110 to block the opening groove, and the door assembly 240 forming a mounting hole therein where an ultrasonic device 800 is mounted and connected to the door assembly 240, and the ultrasonic device being at least partially located in the washing tank and comprising an excitation plate 810 and a vibrator 840 provided on the excitation plate 810, the excitation plate 810 is located in the mounting hole and connected to the door assembly 240 (reads on claim 2) (see figures 2, 10, 12-13, paragraphs [0066]-[0077], [0112]-[0117]).
Regarding claim 3, Song et al. teaches the limitations of claim 2. Song et al. also teaches in figures 2, 10, 12-13 that the door assembly 240 is provided with a positioning platform (see portion protruding inward) on an inner wall of the mounting hole, the excitation plate 810 tightly abuts against the positioning platform.
Regarding claims 9 and 11, Song et al. teaches the limitations of claims 1 and 2. Song et al. also teaches in figures 2, 10, 12-13 and paragraph [0076] a sealing ring 700 that is located in an engaging groove at a side of the door assembly 240 adjacent to the outer drum 110 surrounding the opening groove, whereby the sealing ring 700 abuts against the door assembly 240 and the outer drum 110.
Regarding claims 10 and 12, Song et al. teaches the limitations of claims 9 and 11. Song et al. also teaches in figures 2, 10, 12-13 and paragraph [0068] that the outer drum 110 is provided with annular convex edge surrounding the opening groove and the sealing ring 700 and abuts against the sealing ring 700.
Regarding claims 13-14, Song et al. teaches the limitations of claim 1. Song et al. also teaches in paragraphs [0067] and [0076] and figures 2, 10, 12-13 that the door assembly 240 comprises a door body (see portion extending inwards) and a cover body (see outermost portion) covering the door body, the door body is rotatably connected to the outer drum 110, the door body covers on the outer drum 110 to block the opening groove, and the mounting hole is formed in the door body (reads on claim 13); the door body provided with a latching groove (see portion connecting with hook) in communication with the mounting hole, and the cover body is snapped into the latching groove (see hook connection) (reads on claim 14).
Regarding claims 18-20, Song et al. teaches the limitations of claim 1. Song et al. also teaches in figures 2, 10, 12-13 and paragraph [0073] a driving mechanism 140, 530, 550, wherein the outer drum 110 further forms a connecting hole in communication with the receiving cavity, the driving mechanism 140, 530, 550 extends through the connecting hole and is rotatably connected to the outer drum 110, a power output end of the driving mechanism 140, 530, 550 is connected to the inner drum 120, and the driving mechanism 140, 530, 550 drives the inner drum 120 to rotate with respect to the outer drum 110 (reads on claim 18); the driving mechanism 140, 530, 550 comprises a driving assembly 140 located outside the outer drum 110 and a connecting assembly 530, 550 extending through the connecting hole and rotatably connected to the outer drum 110, the connecting assembly 530, 550 is connected to the power output end of the driving assembly 140 (reads on claim 19); the connecting assembly 530, 550 comprises a transmission shaft 550 and a rotating frame 530, one end of the transmission shaft 550 is connected to the power output end of the driving assembly 140, and the other end of the transmission shaft 550 is connected to the rotating frame 530, and the rotating frame 530 is connected to the inner drum 120 (reads on claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US20150204001) as applied to claim 13 in view of Jeoung et al. (US20110120195).
Regarding claim 15, Song et al. teaches the limitations of claim 13. Song et al. does not teach a rotating shaft rotatably coupled to the door body and connected to the outer drum. Jeoung et al. teaches a washing machine (see abstract) and that a rotating shaft 114 may be rotatably connected to the door body 30, 50, 116, 117 and also connected to the outer drum 20, allowing for improved user convenience (see abstract, paragraphs [0068], [0082]-[0084], figure 6). Since both Song et al. and Jeoung et al. teach washing machines with rotatable doors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the door system in Song et al. may be modified to include a rotating shaft that is connected to the door body and the outer drum so as to improve user experience, as shown to be known and conventional by Jeoung et al. 

Allowable Subject Matter
Claims 7-8, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Song et al. (US20150204001). Song et al. fails to teach/disclose all of the limitations of claims 4, 7, 16 and 17. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711